DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.

Claim Status
Claim 1 has been amended. 
Claims 1-10 are pending and examined as follows: 

Election/Restrictions
Newly submitted claims 11-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The method of claim 11 is a different statutory category as the apparatus of claims 1-10 and 12-20. The apparatus of claims 12-20 are different from the apparatus of claims 1-10 wherein each one has a different structure between the electronic control system and controller. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):		
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is: control system in claim 1 and electronic controller portion in claim 7.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification defines the control system and electronic controller portion comprises a electronic control 40 that is a processor (paragraph 0025, lines 1-3).
If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al (US 6,242,720) in view of Scott et al (US 6,649,881) in view of Hotton et al (US 7,818,095).
With regards to claim 1, Wilson et al discloses an electric liquid heating apparatus (electric water heater tank 10, Fig. 1) comprising: a tank for storing liquid to be heated (water heater tank 10, Fig. 1);
an electric heating element extending into the interior of said tank (upper heating element 16 and lower heating element 14, Fig. 1); a temperature sensor operative to sense a temperature representative of a temperature of the liquid in said tank (temperature sensor 18 and 20, Fig. 1); and
an electronic control system operative to control said electric heating element (processor 24 performs control process, Fig. 2a and 2b) and prevent dry firing thereof, said electronic control system functioning, upon startup of said electric liquid heating apparatus (power one routine 40, Fig. 2a), to sequentially sample a first temperature detected by said temperature sensor (step 46 read sensor 18 and store T1, Fig. 2a) and wait for a predetermined first time period (time to go from step 46 to 48, Fig. 2a).
Wilson et al does not disclose wait for a predetermined first time period, sample a second temperature detected by said temperature sensor, turn on said electric heating element, wait for a predetermined second time period, turn off said electric heating element, and then shut down said electric heating element if the magnitude of a third temperature detected by said temperature sensor is greater than the sum of said second temperature, a predetermined number of degrees, and the magnitude of a dry fire offset parameter, permit normal operation of said electric liquid heating apparatus if, after the expiration of a predetermined third time period, said temperature sensor does not detect a temperature greater than said sum of said second temperature, a predetermined number of degrees, and the magnitude of a dry fire offset parameter, the value of said dry fire offset parameter being proportional to the difference between said second and first temperatures, but not greater than 1.
Scott et al teaches a control system to prevent dry firing thereof and functioning to sample a second temperature detected by said temperature sensor (temperature sensor 44 located above uppermost element 26 is read, col 8, lines 56-59), turn on said electric heating element (the uppermost element 26 is energized for approximately 4 seconds, col 8, lines 60-61), wait for a predetermined second time period (wait intervals, col 8, lines 63-65), turn off said electric heating element (element 26 de-energizes after 4 seconds, col 8, lines 60-61), permit normal operation of said electric liquid heating apparatus(if the tank is determined to be full of water, controller 28 advances into the normal operation loop and if the tank is not full of water controller 28 allows no further operation of the control until it is reset, col 9, lines 9-15) if, after the expiration of a predetermined third time period, said temperature sensor does not detect a temperature greater than said sum of said second temperature, a predetermined number of degrees (a comparison is made between the initial and current reading to determine if the temperature has increased 5 degrees F or more. If the change is less than 5 degrees, the tank is determined to be full of water and the five degrees is thus preferred to minimize false dry tank readings, col 9, lines 1-10).
It would have been obvious to one skilled in the art at the time the invention was made to modify the controller of Wilson et al with the dry fire test as taught by Scott et al to provide enhanced safety for a water heater. 
Wilson et al and Scott does not teach set a dry fire offset based on the difference between said second and first temperatures multiplied by two, wherein the dry fire offset is set to one when the product of the difference and two is greater than one, set a dry fire threshold based on a sum of a third
temperature and the dry fire offset, wait for a predetermined second time period.
Hotton et al teaches a dry fire offset based on the difference between said second and first temperatures multiplied by two (diagnostic program uses step 84 to look at a temperature difference multiplied 2, Fig. 2a), wherein the dry fire offset is set to one when the product of the difference and two is greater than one, set a dry fire threshold based on a sum of a third
temperature and the dry fire offset, wait for a predetermined second time period (step 84 uses the difference between 3 different temperature readings and does so at a certain time, Fig. 2a).
	It would have been obvious to one skilled in the art at the time the invention was made to modify the controller of Wilson et al and Scott et al with the diagnostic program as taught by Hotton et al in order to provide a dry fire test and temperature control that would increase the usability of a water heater. 	
With regards to claims 2 and 4, Scott et al teaches wherein the temperature sensor is a thermistor externally mounted on the tank (thermistor, col 8, lines 17-20).
With regards to claim 3, Scott teaches wherein the electric heating element is an upper electric heating element extending through an upper portion of said tank (top element 26, Fig. 2),the temperature sensor is an upper temperature sensor operative to sense a temperature indicative of the temperature of liquid in an upper portion of said tank (temperature sensor 44, Fig. 4a), and the electric liquid heating apparatus further comprises a lower electric heating element extending through a bottom portion of said tank (bottom element 26, Fig. 2), and a lower temperature sensor operative to sense a temperature representative of the temperature of liquid in a lower portion of said tank (temperature sensor 44, Fig. 4a).
With regards to claim 5, Scott et al teaches wherein said tank has annular side wall projections outwardly through which said upper and lower electric heating elements are removable (heating element 26 are removable from jacket 12, Fig. 4C), and
said upper and lower thermistors are secured to said annular side wall projections in a manner permitting removal of said upper and lower electric heating elements therethrough without removing said upper and lower thermistors therefrom (heating element 26 is removed and sensor 44 is still placed, Fig. 4C).
With regards to claim 6, Wilson et al discloses the electric heating apparatus is an electric water heater (electric water heater tank 10, Fig. 1). 
With regards to claim 7, Scott et al teaches wherein the control system comprises an electronic controller portion (electronic controller 28, Fig. 5) and an associated user input display (user interface includes a visual display 59, paragraph 0043, lines 6-10).
With regards to claim 8, Scott et al teaches the control system further comprises a data input port for receiving user input (a water temperature adjustment dial 42, paragraph 0028, lines 4-6).

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al ,Scott et al and Hotton et al as applied to claims 1-8 above, and further in view of Heilmann et al (US 7,671,754).

With regards to claim 9, Wilson et al , Scott et al and Hotton et al does not teach the control system further comprises a water detector operative to detect a presence of water externally adjacent the tank. 
Heilmann et al teaches the control system further comprises a water detector operative to detect a presence of water externally adjacent the tank (controller 100 comprises a sensor 10 operative to detect a presence of water externally adjacent the water heater 120, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the controller of Wilson et al, Scott et al and Hotton et al with the sensor as taught by Heilmann et al in order to provide a notification of a leak to a homeowner. 
With regards to claim 10, Heilmann et al teaches wherein the water detector comprises a probe (sensor 10, Fig. 1) and sensing lead (output connector 30, Fig. 1) extending from the probe to the electronic controller portion of the control system (output connector 30 connects to controller 100, Fig. 1). 

Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive.
Applicant’s arguments: Applicant argues the prior art does not teach or disclose amended features of claim 1. 
Examiner’s response: Applicant has amended claim 1 to include “set a dry fire offset based on the difference between said second and first temperatures multiplied by two, wherein the dry fire offset is set to one when the product of the difference and two is greater than one, set a dry fire threshold based on a sum of a third temperature and the dry fire offset, wait for a predetermined second time period”. Hotton et al teaches a dry fire offset based on the difference between said second and first temperatures multiplied by two (diagnostic program uses step 84 to look at a temperature difference multiplied 2, Fig. 2a), wherein the dry fire offset is set to one when the product of the difference and two is greater than one, set a dry fire threshold based on a sum of a third
temperature and the dry fire offset, wait for a predetermined second time period (step 84 uses the difference between 3 different temperature readings and does so at a certain time, Fig. 2a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761